Citation Nr: 0826363	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-11 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to 
August 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from
rating decisions of the Detroit, Michigan, VA Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Essentially, the appellant asserts that he has an acquired 
psychiatric disorder, including PTSD, as a result of active 
service.  In his October 1999 claim, he asserted that he had 
PTSD as a result of a plane crash during service, and had 
thoughts and dreams of experiences in Vietnam, with anxiety 
and depression.  He added that after the plane crash, he 
found himself sitting on some steps with his duffle bag and 
no one else around.  In his March 2005 VA Form 9, he asserted 
that he had been involved in medical experiments during 
service.  The Board notes that he is in receipt of VA pension 
based on nonservice-connected schizophrenia.  

The August 1968 service entrance examination report shows 
that psychiatric examination was normal.  A January 1970 
record notes a history of drug use, and anxiety was noted to 
be secondary to the appellant having lost his girlfriend 
about a year earlier.  The impression was immature 
personality and Librium was prescribed.  The April 1970 
separation examination report shows that psychiatric 
examination was normal and his neuropsychiatric status was 
assigned a profile of "1."  On the accompanying medical 
history, he denied having or having had frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, and nervous trouble of any sort.  

A private record, dated in August 1974, reflects complaints 
of nervousness since 1970.  The examiner opined that his 
symptoms were primary psychogenic in origin.  A July 1975 
record reflects complaints of depression.  Records, dated in 
August 1975, note a history of anxiety and tension since 1969 
and lapses of memory since 1971, and an examiner stated that 
he was quite confident that the symptoms were functional in 
origin.  A May 1978 VA inpatient record reflects a diagnosis 
of possible manic depressive psychosis, and a May 1978 
treatment record notes problems with depression and a strong 
possibility of manic depressive bipolar issue.  A January 
1985 VA examiner noted the veteran's history of a psychiatric 
disorder since service.  An October 1993 VA examination 
report notes the appellant is in receipt of Social Security 
Administration (SSA) disability benefits based on a seizure 
disorder.  In addition, a private record, dated in October 
2000, reflects a diagnosis of paranoid schizophrenia versus 
possible Asperger syndrome.  The Board finds that further 
development is warranted in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination with a psychiatrist.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any identified currently manifest 
acquired psychiatric disorder is related 
to service.  A complete rationale should 
accompany all opinions provided.  

2.  In light of the above claim should be 
readjudicated.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the appellant afforded a reasonable period 
of time in which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




